DETAILED CORRESPONDENCE
This Final Office Action is in response to the amendment filed on 12/01/2021. Claims 1, 6 and 14 have been amended. Claims 2-3, 11-12 and 19-20 have been canceled. Claims 1, 4-10 and 13-18 are currently presented for examination.      

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LOEFFLER (US 20180297543 A1) in view of WANG et al. (US 20170300503 A1, hereinafter “WANG”) and further in view MEZAAEL (US 20190375357 A1).
Regarding claim 1, LOEFFLER (Figs. 1 and 2) discloses an apparatus for collecting vehicle incident related data within a host vehicle comprising:
  a first camera (camera 2) within the host vehicle having a memory for buffering a first video file ;
  an airbag deployment sensor, within the host vehicle for generating a control signal in response to an airbag deployment within the host vehicle (see paragraph [0024] The sensor information of a seat belt retractor or the safety information of an air bag, for example, can provide information as to whether the seat belt retractor or the airbag has been triggered during a collision of the motor vehicle”); - a non-volatile memory (see paragraph [0043] “In the main control unit 5, the image data 12 can then be stored, for example, in the hard disk memory 16 or the SD card 17”); a transmitter for transmitting a request for data from the host vehicle (see paragraph [0044] “The main control unit 5 has one or more of the display units 6 to display the image data 12. Upon the triggering of an emergency call 9, the communication unit 3 requests the image data 12 from the main control unit 5 and conveys it to the vehicle-external facility 10 …”);
 a receiver, within the host vehicle for receiving a second video file (see paragraph [0042] “The cameras 2, according to FIG. 2, as front cameras 20 of the motor vehicle 1, interior space cameras 21 of the motor vehicle 1 and outer cameras 22 of the motor vehicle 1 can be built. …”); and 
 a processor, within the host vehicle for receiving the control signal, for generating a requested for data in response to the control signal, for receiving and storing the first video file and the second video file on the non-volatile memory (see paragraph [0023] “The longitudinal acceleration of a motor vehicle and/or the lateral acceleration of a motor vehicle is recorded, in particular at the time of collision of the motor vehicle. But sensor data can also be provided over a predetermined time period as sensor data history”) and at least ¶ [0024], [0043]- [0044], see claim 17.
	Applicant has amended claim 1 to recite the limitation of “…  to a proximate vehicle via a vehicle to vehicle communications network … from the proximate vehicle via the vehicle to vehicle communications network wherein the second video file is captured by a second camera with the proximate vehicle”. WANG (Figs. 1-3B) teaches or at least suggests to a proximate vehicle via a vehicle to vehicle communications network (The system 100 may include any number of driving networks, and servers based on actual demand; WANG at ¶ 0031]) … from the proximate vehicle via the vehicle to vehicle communications network wherein the second video file is captured by a second camera with the proximate vehicle (The server 108 acquires the first video data stored therein and returns the first video data to the terminal 104. … and sends the second video data to the server 108 by the network 107 so that the server 108 stores the second video data; WANG at ¶ 0031]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified LOEFFLER to include the proximate vehicle via the vehicle to vehicle communications network wherein the second video file is captured by a second camera with the proximate vehicle, as taught by WANG in order to enable avoiding waste of a valid data, and effectively increasing utilization rate of the vehicle.
 	LOEFFLER and WANG do not explicitly teach “for storing the first video file and a second video file”. However, MEZAAEL teaches or at least suggests for storing the first video file and a second video file (The produced video data 168 may include multiple video files each showing a portion of the area surrounding the vehicle 102 captured by a different camera 178. In addition or alternatively, the produced video data 168 may include a video file showing all of the portions captured by the different cameras 178 stitched together, such as by showing a top down view of the vehicle 102 surrounded by the portions captured by the different cameras 178; MEZAAEL at [0045]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified LOEFFLER and WANG to include for storing the first video file and a second video file, as taught by MEZAAEL in order to provide improved vehicle monitoring.

Regarding claim 4, LOEFFLER, WANG, as modified by MEZAAEL disclose the claimed invention substantially as explained above. Further, LOEFFLER (Figs. 1 and 2) discloses wherein the second video file is received from an infrastructure camera in response to the request for data (see paragraph [0042] “The cameras 2, according to FIG. 2, as front cameras 20 of the motor vehicle 1, 
Regarding claim 5, LOEFFLER, WANG, as modified by MEZAAEL disclose the claimed invention substantially as explained above. Further, LOEFFLER (Figs. 1 and 2) discloses wherein the processor is further operative to estimate a time to collision and wherein the request for data is generated in response to the time to collision (see paragraph [0042] “The cameras 2, according to FIG. 2, as front cameras 20 of the motor vehicle 1, interior space cameras 21 of the motor vehicle 1 and outer cameras 22 of the motor vehicle 1 can be built. …”) and at least ¶ [0024], [0043]- [0044], see claim 17.

Regarding claim 6, LOEFFLER (Figs. 1 and 2) discloses an apparatus comprising:
  an airbag deployment a sensor within a host vehicle for detecting an airbag deployment event (see paragraph [0024] “The sensor information of a seat belt retractor or the safety information of an air bag, for example, can provide information as to whether the seat belt retractor or the airbag has been triggered during a collision of the motor vehicle”); 
 a processor within the host vehicle for generating a request for data in response to the an airbag deployment event (see paragraph [0023] “The longitudinal acceleration of a motor vehicle and/or the lateral acceleration of a motor vehicle is recorded, in particular at the time of collision of the motor vehicle. But sensor data can also be provided over a predetermined time period as sensor data history”) and at least ¶ [0024], [0043]- [0044], see claim 17; 
 a transmitter, within the host vehicle for transmitting the request for data (see paragraph [0044] “The main control unit 5 has one or more of the display units 6 to display the image data 12. Upon the triggering of an emergency call 9, the communication unit 3 requests the image data 12 from the main control unit 5 and conveys it to the vehicle-external facility 10 …”); a receiver, within the host vehicle for receiving a received data including a first video (see paragraph [0042] “The cameras 2, according to FIG. 2, as front cameras 20 of the motor vehicle 1, interior space cameras 21 of the motor vehicle 1 and outer cameras 22 of the motor vehicle 1 can be built. …”); and a memory within the host vehicle for storing the received data including the first video (see paragraph [0043] “In the main control unit 5, the image data 12 can then be stored, for example, in the hard disk memory 16 or the SD card 17”).
	Applicant has amended claim 6 to recite the limitation of “to a proximate vehicle via a vehicle to vehicle communications network … from a proximate vehicle via a vehicle to vehicle communications network wherein the first video file is captured by a first camera with the proximate vehicle”. WANG (Figs. 1-3B) teaches or at least suggests to a proximate vehicle via a vehicle to vehicle communications network (The system 100 may include any number of driving recorders, terminals, networks, and servers based on actual demand; WANG at ¶ 0031]) … from a proximate vehicle via a vehicle to vehicle communications network wherein the first video file is captured by a first camera with the proximate vehicle (The server 108 acquires the first video data stored therein and returns the first video data to the terminal 104. … and sends the second video data to the server 108 by the network 107 so that the server 108 stores the second video data; WANG at ¶ 0031]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified LOEFFLER to include from a proximate vehicle via a vehicle to vehicle communications network wherein the first video file is captured by a first camera with the proximate vehicle, as taught by WANG in order to enable avoiding waste of a valid data, and effectively increasing utilization rate of the vehicle.
LOEFFLER and WANG do not explicitly teach “for storing the first video file and a second video file”. However, MEZAAEL teaches or at least suggests for storing the first video file and a second video file (The produced video data 168 may include multiple video files each showing a portion of the area surrounding the vehicle 102 captured by a different camera 178. In addition or alternatively, the produced video data 168 may include a video file showing all of the portions captured by the different cameras 178 stitched together, such as by showing a top down view of the vehicle 102 surrounded by the portions captured by the different cameras 178; MEZAAEL at [0045]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified WANG to include for storing the first video file and a second video file, as taught by MEZAAEL in order to provide improved vehicle monitoring.

Regarding claim 7, LOEFFLER, WANG, as modified by MEZAAEL disclose the claimed invention substantially as explained above. Further, LOEFFLER (Figs. 1 and 2) discloses wherein the memory is a non-volatile memory (see paragraph [0043] “In the main control unit 5, the image data 12 can then be stored, for example, in the hard disk memory 16 or the SD card 17”).

Regarding claim 8, LOEFFLER, WANG, as modified by MEZAAEL disclose the claimed invention substantially as explained above. Further, LOEFFLER (Figs. 1 and 2) discloses further comprising a second camera within the host vehicle for capturing a second video and wherein the second video is stored in the memory in response to the airbag deployment event (see paragraph [0024] The sensor information of a seat belt retractor or the safety information of an air bag, for example, can provide information as to whether the seat belt retractor or the airbag has been triggered during a collision of the motor vehicle”).

Regarding claim 9, LOEFFLER, WANG, as modified by MEZAAEL disclose the claimed invention substantially as explained above. Further, LOEFFLER (Figs. 1 and 2) discloses wherein the airbag deployment sensor is an inertial sensor and the airbag deployment event is determined in response to a change in a measured inertia (see paragraph [0035] The motor vehicle 1 further comprises a vehicle component 15, which is built, for example as a radar sensor, an air bag, the lateral acceleration sensor, a longitudinal acceleration sensor, an inclination angle sensor, an engine torque sensor, a belt retractor or various sensors of the motor vehicle 1. 

Regarding claim 10, LOEFFLER, WANG, as modified by MEZAAEL disclose the claimed invention substantially as explained above. Further, LOEFFLER (Figs. 1 and 2) discloses wherein the request for data is transmitted via a wireless communications channel (see paragraph [0022] “In a further embodiment, for example, a vehicle component, which forwards image data and state data to the communication unit of the motor vehicle, already has an antenna module and the ability to transfer the image signal to a vehicle-external facility”).

Regarding claim 13, LOEFFLER, WANG, as modified by MEZAAEL disclose the claimed invention substantially as explained above. Further, LOEFFLER (Figs. 1 and 2) discloses wherein the received data includes a first video captured by a camera on the proximate vehicle (see paragraph [0030] “The camera 2 is built, for example, as an interior camera to capture the inner space 7 of the motor vehicle 1. Additionally or alternatively, the camera 2 can also be arranged on a front, a rear or a side of the motor vehicle 1, and be designed as an external camera”).

Regarding claim 14, LOEFFLER (Figs. 1 and 2) discloses a method comprising: 
 detecting an airbag deployment event (see paragraph [0024] “The sensor information of a seat belt retractor or the safety information of an airbag, for example, can provide information as to whether the seat belt retractor or the airbag has been triggered during a collision of the motor vehicle”); generating by a processor within a host vehicle, a request for data in response to the detection of the airbag deployment event (see paragraph [0023] “The longitudinal acceleration of a motor vehicle and/or the lateral acceleration of a motor vehicle is recorded, in particular at the time of collision of the motor vehicle. But sensor data can also be provided over a predetermined time period as sensor data history”) and at least ¶ [0024], [0043]- [0044], see claim 17; transmitting, by a transmitter, the requested for data via a wireless communications network (see paragraph [0044] “The main control unit 5 has one or more of the display units 6 to display the image data 12. Upon the triggering of an emergency call 9, the communication unit 3 requests the image data 12 from the main control unit 5 and conveys it to the ; by a receiver, a received data including a first video file; (see paragraph [0042] “The cameras 2, according to FIG. 2, as front cameras 20 of the motor vehicle 1, interior space cameras 21 of the motor vehicle 1 and outer cameras 22 of the motor vehicle 1 can be built. …”); and storing, in a non-volatile memory, the received data including the first video file (see paragraph [0043] “In the main control unit 5, the image data 12 can then be stored, for example, in the hard disk memory 16 or the SD card 17”).
	Applicant has amended claim 14 to recite the limitation of “from the proximate vehicle via the wireless communications network wherein the first video file is captured by a first camera with the proximate vehicle”. WANG (Figs. 1-3B) teaches or at least suggests from the proximate vehicle via the wireless communications network wherein the first video file is captured by a first camera with the proximate vehicle (The system 100 may include any number of driving recorders, terminals, networks, and servers based on actual demand; (The server 108 acquires the first video data stored therein and returns the first video data to the terminal 104. … and sends the second video data to the server 108 by the network 107 so that the server 108 stores the second video data; WANG at ¶ 0031]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified LOEFFLER to include from a proximate vehicle via a vehicle to vehicle communications network wherein the first video file is captured by a first camera with the proximate vehicle, as taught by WANG in order to enable avoiding waste of a valid data, and effectively increasing utilization rate of the vehicle.
LOEFFLER and WANG do not explicitly teach “for storing the first video file and a second video file”. However, MEZAAEL teaches or at least suggests for storing the first video file and a second video file (The produced video data 168 may include multiple video files each showing a portion of the area surrounding the vehicle 102 captured by a different camera 178. In addition or alternatively, the produced video data 168 may include a video file showing all of the portions captured by the different cameras 178 stitched together, such as by showing a top down view of the vehicle 102 surrounded by the WANG to include for storing the first video file and a second video file, as taught by MEZAAEL in order to provide improved vehicle monitoring.

Regarding claim 15, LOEFFLER, as modified by WANG discloses the claimed invention substantially as explained above. Further, LOEFFLER (Figs. 1 and 2) discloses wherein the airbag deployment event is detected by an airbag deployment sensor (see paragraph [0043] “In the main control unit 5, the image data 12 can then be stored, for example, in the hard disk memory 16 or the SD card 17”) and at least ¶ [0024].

Regarding claim 16, LOEFFLER, as modified by WANG discloses the claimed invention substantially as explained above. Further, LOEFFLER (Figs. 1 and 2) discloses further comprising capturing a second video file, by a second camera within the host vehicle, and a vehicle telemetry data in response to the airbag deployment event and storing the second video file and the vehicle telemetry data in the non-volatile memory (see paragraph [0024] “The sensor information of a seat belt retractor or the safety information of an airbag, for example, can provide information as to whether the seat belt retractor or the airbag has been triggered during a collision of the motor vehicle”) at least ¶ [0030].

Regarding claim 17, LOEFFLER, as modified by WANG discloses the claimed invention substantially as explained above. Further, LOEFFLER (Figs. 1 and 2) discloses wherein airbag deployment the event is detected in response to a change of inertia measured by an inertial sensor (see paragraph [0035] “The motor vehicle 1 further comprises a vehicle component 15, which is built, for example as a radar sensor, an air bag, the lateral acceleration sensor, a longitudinal acceleration sensor, an 

Regarding claim 18, LOEFFLER, as modified by WANG discloses the claimed invention substantially as explained above. Further, LOEFFLER (Figs. 1 and 2) discloses wherein the airbag deployment event is detected in response to a time to collision determination (see paragraph [0024] “The sensor information of a seat belt retractor or the safety information of an airbag, for example, can provide information as to whether the seat belt retractor or the airbag has been triggered during a collision of the motor vehicle”).

Response to Arguments
Applicant’s arguments filed on 12/01/2021 with respect to claims 1, 4-10 and 13-18 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           

/JONATHAN M DAGER/Primary Examiner, Art Unit 3663